Citation Nr: 9916771	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left testicular 
disability, secondary to a service connected right 
orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.

This appeal arises from a rating decision of February 1995 
from the St. Petersburg, Florida, Regional Office (RO).  The 
veteran perfected an appeal to this decision and in a June 
1997 decision by the Board of Veterans' Appeals (Board), the 
case was remanded to the RO for additional evidentiary 
development and adjudication.  The case was returned to the 
Board and in a February 1998 decision, the issue was again 
remanded to the RO for additional evidentiary development.  
The case is again before the Board for consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran underwent a left orchiopexy during service. 


CONCLUSION OF LAW

The residuals of a left orchiopexy were incurred in service.  
38 C.F.R. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disability that 
is the proximate result of or due to a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  

The record indicates that in September 1985, the veteran 
underwent a right orchiectomy due to torsion of the right 
testis with infarction.  At the time the orchiectomy was 
conducted, a left orchiopexy [surgical fixation in the 
scrotum of the testis, See Dorland's Illustrated Medical 
Dictionary 1187 (27th ed. 1988)] was also performed.  The 
veteran now claims that he has left testicular pain.  An 
October 1992 VA consultation report indicates left 
epididymitis, however, a November 1992 VA clinical record 
notes the left testis was descended and normal.  The report 
of an August 1997 VA examination notes that the veteran 
indicated that his left testis bothered him since 
"stitches" were put in at the time of the inservice 
accident.  The report notes that the left testis was normal 
size and nontender.  An April 1998 VA examination report 
indicates that the veteran's left testis was normal. 

There is no evidence in the record that the removal of the 
veteran's right testicle has caused a left testicular 
problem.  38 C.F.R. § 3.310(a) (1998).  However, at the time 
of the right orchiectomy, a left orchiopexy was also 
performed.  In an attempt to ascertain whether the veteran 
had a left testicular disability, the veteran was examined on 
two occasions.  The reports of both examinations do not show 
an abnormality of the left testis.  Thus no disability was 
identified.  However, the fact that the veteran underwent a 
left orchiopexy in service cannot be ignored.  Nor can the 
definition of disability as provided in Stedman's Medical 
Dictionary which states: 
                       [A] disability is 
1.  According to the International 
Classifications of Impairments, 
Disabilities, and Handicaps (World Health 
Organization), any restriction or lack of 
ability to perform an activity in a 
manner or within the range considered 
normal for a human being.  The term 
disability reflects the consequences of 
impairment in terms of functional 
performance and activity by the 
individual; disabilities thus represent 
disturbances at the level of the person; 
2. An impairment or disturbance of one or 
more organs or members.  Stedman's 
Medical Dictionary 490 (26th ed.).  

Thus, there is unquestionably a disability of the veteran's 
left testicle.  Consequently, service connection for the 
residuals of a left orchiopexy is in order.  38 C.F.R. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  This is 
not to say, however, that the disability is compensable.  
That determination remains within the purview of the Regional 
Office. 


ORDER

Service connection for the residuals of a left orchiopexy is 
granted.



			
JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




